DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 6/7/2022 has been entered and made of record.


Response to Arguments
Applicant's arguments filed 6/7/2022 regarding claims 1, 8, 9 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  Applicant has canceled claim 4.  Applicant has added claim 10.



Argument #1 (REMARKS, page 8): Applicant asserts that claim 1, 8, 9 overcomes the rejection under 35 U.S.C. 103 because, “
“Kobayashi relates to "an information processing system that monitors moving images ...[sets] detection areas where human bodies are to be detected in a captured moving image, and set[s] the sizes (maximum and minimum human body sizes) used for detection for each of the set detection areas to detect human bodies" (ii [0023]), and discloses that pattern matching is performed by using a human body pattern having the size from the maximum and minimum human body size (see ,i,i [0061]-[0070]). Kobayashi, however, nowhere discloses setting a regression regions. Thus, Kobayashi fails to disclose "set[ting] regression regions for estimating a number of the predetermined object by using regression-based number estimation method, wherein the set unit includes a generation unit configured to generate a temporary regression region, and a judge unit for judging the size of the temporary regression region, wherein the set unit inhibits to set the regression region for estimating the number of the predetermined object to a size smaller than the predetermined minimum size in a case where the judge unit judges that the size of the temporary regression region generated by the generation unit is smaller than the predetermined minimum size," as recited in independent claim 1.  
Further, Kobayashi also fails to disclose "an estimate unit configured to estimate the number of the predetermined objects by performing the regression-based number estimation method on the regression regions set by the set unit," as recited in independent claim 1.”

	Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes the combination of Kobayashi and Liu from carrying out the steps in claims 1, 8, 9. Liu does suggest the noted features by disclosing determining when the height of the person is smaller than the predetermined height, the system displays the human detection pattern with a second size (see claim 4).

	

	 

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._ (2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-3, 5-9 recite a series of image data gathering steps that include viewing images, determining the size of different objects in the image, and counting the objects in the images.
The recited steps are mental processes that are merely performed in the human mind by observing the different image regions, analyzing, comparing image regions, and counting objects in the images.   For example, the claims state “obtaining an image; obtaining a size of a predetermined object in the image; dividing the image into a plurality of regions based on the size of the obtained predetermined object obtained by the size obtaining step, and for setting regression regions for estimating a number of the predetermined objects by using a regression-based number estimation method, wherein setting the regression regions includes generating a temporary regression region, and judging the size of the temporary regression region, and wherein setting the regression regions inhibits to set the regression region for estimating the number of the predetermined objects to a size smaller than a predetermined minimum size in a case where the size of the generated temporary regression region is judged to be smaller than the predetermined minimum size; and estimating the number of the predetermined objects by performing the regression-based number estimation method regression process on the set regression regions.”  The term “regression-based number estimation” merely estimates the number of predetermined objects in the image.
In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely uses a computer as a tool to detect and analyze image regions against other image features, and count the detected objects in the image.
The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when testing image regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.
It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible.  For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-3, 5-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image, detecting the size of objects, and counting the objects.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to perform the process of “obtaining an image; obtaining a size of a predetermined object in the image; dividing the image into a plurality of regions based on the size of the obtained predetermined object obtained by the size obtaining step, and for setting regression regions for estimating a number of the predetermined objects by using a regression-based number estimation method, wherein setting the regression regions includes generating a temporary regression region, and judging the size of the temporary regression region, and wherein setting the regression regions inhibits to set the regression region for estimating the number of the predetermined objects to a size smaller than a predetermined minimum size in a case where the size of the generated temporary regression region is judged to be smaller than the predetermined minimum size; and estimating the number of the predetermined objects by performing the regression-based number estimation method regression process on the set regression regions.”  Although the amended claims include using a “regression-based number estimation method”, the claims merely disclose viewing and estimating the number of predetermined objects in the image.
The image region detecting steps are routine image data gathering steps that determine features and regions in images, and can be routinely performed by a generic process computer apparatus.
The claims merely recite abstract ideas of seeing objects in images, and counting the objects in images.  In claims 1-3, 5-9, the steps are tied to a processing apparatus; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the features in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-3, 5-9 are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims 2-3, 5-7 are rejected based on their dependency.
The following claims 1, 8, 9 claim elements are vague and indefinite because the language is unclear and incoherent: “wherein setting the regression regions inhibits to set the regression region for estimating the number of the predetermined objects to a size smaller than a predetermined minimum size in a case where the judging step judges that the size of the generated temporary regression region is smaller than the predetermined minimum size”
The following claim 10 claim elements are vague and indefinite; “wherein the estimate unit estimates the number of the predetermined objects by inputting an image obtained by resizing the set regression region to a predetermined size to a learned recognition model for estimating a number of persons included in an image of the predetermined size.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0220065) in view of Liu et al. (US 2017/0278264).

Regarding claim 1, Kobayashi teaches an image processing apparatus comprising: at least one processor or circuit configured to function as: an image obtain unit configured to obtain an image (see figure 4, para. 0029, 0033, where Kobayashi discusses obtaining images);
a size obtain unit configured to obtain a size of a predetermined object in the image (see para. 0029, 0043, where Kobayashi discusses setting the maximum and minimum human body size in the image);
an estimate unit configured to estimate the number of the predetermined objects by performing the regression-based number estimation method on the regression regions set by the set unit (see para. 0052, where Kobayashi discusses counting the number of human bodies in the images).
Kobayashi discusses setting the maximum and minimum human body size in the image for human detection (see para. 0029, 0043, 0051).
  Kobayashi does not expressly teach a set unit configured to divide the image into a plurality of regions based on the size of the predetermined object obtained by the size obtain unit, and to set regression regions for estimating a number of the predetermined object by using a regression-based number estimation method, wherein the set unit includes a generation unit configured to generate a temporary regression region, and a judge unit configured to judge the size of the temporary regression region, and wherein the set unit inhibits to set the regression region for estimating the number of the predetermined objects to a size smaller than a predetermined minimum size in a case where the judge unit judges that the size of the temporary regression region generated by the generation unit is smaller than the predetermined minimum size.  
However, Liu teaches a set unit configured to divide the image into a plurality of regions based on the size of the predetermined object obtained by the size obtain unit, and to set regression regions for estimating a number of the predetermined object by using a regression-based number estimation method, wherein the set unit includes a generation unit configured to generate a temporary regression region, and a judge unit configured to judge the size of the temporary regression region, and wherein the set unit inhibits to set the regression region for estimating the number of the predetermined objects to a size smaller than a predetermined minimum size in a case where the judge unit judges that the size of the temporary regression region generated by the generation unit is smaller than the predetermined minimum size (see claim 4, where Liu discusses when the height of the person is smaller than the predetermined height, displaying the human detection pattern with a second size).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform human recognition. 
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Kobayashi in this manner in order to improve human object recognition using selected minimum region sizes to properly filter and ignore regions that are not of a required size.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kobayashi, while the teaching of Liu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of setting a size for a search region used to properly detect and count objects in images.  The Kobayashi and Liu systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Kobayashi teaches wherein the set unit sets the regression region for estimating the number of the predetermined objects to the predetermined minimum size in a case where an image region is smaller than the predetermined minimum size (see figure 7, para. 0049, where Kobayashi discusses changing the detection region to the minimum human body size in the image).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform human object recognition.

Regarding claim 3, Kobayashi teaches wherein the set unit sets the regression region for estimating the number of the predetermined objects to a size larger than the predetermined minimum size in a case where an image region is smaller than the predetermined minimum size (see para. 0078-0079, where Kobayashi discusses changing the detection region to the maximum human body size in the image).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform human object recognition.

Regarding claim 5, Liu teaches wherein the set unit sets the regression region for estimating the number of the predetermined objects to a size equal to the predetermined size in a case where the judge unit judges that the size of the temporary regression region generated by the generation unit is smaller than the predetermined minimum size (see claim 4, where Liu discusses when the height of the person is smaller than the predetermined height, displaying the person detection pattern with a second size).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human object recognition.

Regarding claim 6, Liu teaches wherein the set unit sets the regression region for estimating the number of the predetermined objects to a size larger than the predetermined minimum size in a case where the judge unit judges that the size of the temporary regression region generated by the generation unit is smaller than the predetermined minimum size (see claim 4, where Liu discusses when the height of the person is smaller than the predetermined height, displaying the person detection pattern with a second size).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform human object recognition.

Regarding claim 7, Kobayashi teaches wherein the size obtain unit is configured to set analyze regions in the image and to obtain the minimum size of the predetermined object in each of the analyze regions (see para. 0043, 0063, 0082, where Kobayashi discusses setting the maximum and minimum human body size in the image and scanning the image regions to count the number of humans).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform human object recognition.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663